Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.  Applicant argues the references do not disclose the limitations in the claim.  Applicant argues over the comments and explanation the Examiner gave in the response to arguments in the final office action.  The Applicant argues against the informal explanation and language used to describe the general concept by the Examiner, stating the claim does not include the term lower and higher priority.  		In response, the Examiner knows the claim does not include priority in the language or as a feature in the claim.  The Applicant’s own specification states in Para [0004]: pre-empting data transmission of the first wireless device so other wireless device(s) can transmit low latency data which may have higher priority.  Applicant’s own specification supports the Examiner’s explanation.  This argument is irrelevant because the official rejection did not try to reject or mention priority features and the argument is wrong because the Applicant’s own specification supports the Examiner’s explanation of what is going on.  Even claim 2 has the feature of high priority directly in the language of the claim.  Applicant’s argument over Examiner’s explanation is contradicted by claim 2.  Applicant further attacks the Examiner’s explanation that uses informal language to describe the concept of the claim such as using the terms “those resources” and other terms.  This is still irrelevant, the prior art discloses the limitations in the claim and arguing against the Examiner’s informal explanation doesn’t refute that.   		The Applicant then argues over the limitation where the AP, in response to receipt of the pre-emption information, sends to one or more wireless devices, a trigger indication to trigger one or more wireless devices to send data in a pre-allocated resource.  Applicant argues the office action does not identify what trigger message is sent in Su.  In response, the office action already explained Zhou discloses the “trigger” indication, which is when the BS transmits second DCI to the other wireless device with a resource assignment that overlaps the previous resource assignment to the original UE, Para [0190].													.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461